Exhibit CERTIFICATIONS I, Brian E. Dearing, certify that: 1. I have reviewed this quarterly report on Form 10-Q of ARI Network Services, Inc.; 2. Based on my knowledge, this quarterly report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business issuer as of, and for, the periods presented in this report; Dated:June 16, 2008 By: /s/Brian E. Dearing By: Brian E. Dearing Title: Chairman of the Board of Directors and acting Chief Financial Officer
